Per Curiam.
The defendant, in appealing from his conviction of the misdemeanor of making an improper lane change in violation of General Statutes § 14-236 after a trial de novo by the trial court, claims that his constitutional rights were infringed because he was impeded in his effort to present his case and because various court officials acted in a manner prejudicial to him.
After a thorough review of the record, transcripts and briefs and after affording the appropriate scope of review to those claims which are properly before us, we conclude that the defendant’s assertions have no merit.
The judgment is affirmed.